Citation Nr: 1010042	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  02-04 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
July 1970 to October 1972.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a January 2000 
rating decision by the Seattle, Washington Department of 
Veterans Affairs (VA) Regional Office (RO).  In February 
2003, the Board requested further development under the 
authority then in effect.  In September 2003 the case was 
remanded for such development.  In March 2008, the case was 
remanded for further development to include a VA examination.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if any action on his part is required.


REMAND

PTSD has been diagnosed.  In his original stressor statement, 
he identified alleged stressors including: an altercation 
with a drunken soldier, sustaining a facial laceration that 
required "60 stitches"; witnessing several innocent victims 
gunned down at a café; and a motorcycle accident in which he 
sustained a right knee injury.  Regarding the motorcycle 
accident, he stated:

"Was hospitalized for 13 months in San Diego Balboa 
Hospital after a motorcycle accident.  I was told I 
would never walk again and would be in a wheelchair for 
life.  I was severely depressed."

In November 2004 correspondence (received in January 2005), 
he related that he was kicked in the face by a "drunk 
sailor", and sustained extensive facial scars from over "30 
stitches"; he also stated that he was hospitalized at the 
time, and that the injury required that he undergo surgery.  
He also reiterated as additional stressors, the café 
shootings and the motorcycle accident.

The Veteran's service treatment records (STRs) show that in 
March 1971 he was hospitalized for three days for treatment 
of a facial laceration he sustained in an altercation aboard 
the U.S.S. Dixie.  The STRs also show that in November 1971, 
he sustained a right knee injury in a motorcycle accident.  
[A March 1973 Administrative Decision found that such injury 
was not due to willful misconduct.]  A March 1973 rating 
decision granted service connection for residuals of a right 
knee injury.

On December 2008 VA examination, the Veteran identified his 
alleged stressor events in service as being kicked in the 
face by a shipmate, witnessing multiple shootings of innocent 
victims (while off-duty) at a café, and a motorcycle accident 
which resulted in his kneecap being torn off.  The examiner 
opined that he did not believe the laceration to the face 
aboard the ship was a reasonable basis for the development of 
PTSD.  He stated that the Veteran did not seem to focus 
closely on that incident.  The examiner opined that it is 
more likely than not that the Veteran's PTSD was as a result 
of "the incident in the Philippines" and his motorcycle 
accident.

This medical opinion is inadequate.  Specifically, the March 
2008 Board remand requested an opinion as to whether the 
corroborated stressor event of the facial laceration was 
sufficient to support a diagnosis of PTSD (the examiner said 
it was not).  However, the examiner further opined that the 
Veteran had a diagnosis of PTSD based on both corroborated 
(motorcycle accident) and uncorroborated (shooting "incident 
in the Philippines") events.  Consequently, the question of 
whether the corroborated of these two stressor events (i.e., 
the motorcycle accident), alone is sufficient to support a 
diagnosis of PTSD.  Consequently, another examination to 
secure a medical opinion is necessary.

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for the Veteran 
to be examined by a psychiatrist to 
determine whether he has PTSD based either 
solely on the corroborated stressor event 
of a motorcycle accident resulting in a 
right knee injury or based on that 
incident along with the altercation on a 
ship that resulted in a facial laceration 
(and disregarding the alleged shooting 
incident in the Philippines, which is 
uncorroborated).  The Veteran's claims 
file must be reviewed by the examiner in 
conjunction with the examination.  The 
examination and the report thereof must be 
in accordance with DSM-IV.  If PTSD based 
on the two cited corroborated stressor 
events is not diagnosed, the examiner must 
explain why the criteria for such 
diagnosis are not met.  The examiner must 
explain the rationale for all opinions.

The 2.  RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

